DETAILED ACTION
The instant application having Application No. 17/007,807 filed on 31 August 2020 where claims 1-92 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-29 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claim 23, the claim recites, in part, a method for a method for managing at least one computational resource…comprising augmenting or reducing an allocation of at least one computational resource to a desktop resource utilized by a user based at least in part on received utilization rates. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1, and similarly in claim 23, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1, and similarly in claim 23, of allocating resources based on received utilization rates is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” and “receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first one of the desktop pools, each utilization record corresponding to a utilization rate of the at least one computational resource by the user”. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first one of the desktop pools, each utilization record corresponding to a utilization rate of the at least one computational resource by the user constitutes mere data collection. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” and receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first one of the desktop pools, each utilization record corresponding to a utilization rate of the at least one computational resource by the user. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Further, receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first one of the desktop pools, each utilization record corresponding to a utilization rate of the at least one computational resource by the user constitutes mere data collection. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2-22 and 24-44, the claims recite features which only further describe the abstract idea itself. Therefore, claims 2-22 and 24-44 does not include features that amount to significantly more than that idea.
As per claim 45, and similarly for claim 62, the claim recites, in part, a method for a method for managing at least one computational resource…comprising (a) defining a plurality of time slots, each time slot having a start time and an end time, (b) for each of a plurality of users utilizing a desktop resource supported by the at least one computational resource in the plurality of desktop pools, learning a user-specific utilization pattern associated with the at least one computational resource in at least one of the time slots, and (d) allocating the at least one computational resource from the selected first one of the desktop pools to the user. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 45, and similarly in claim 62, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 45, and similarly in claim 62, of allocating resources based on received user requests is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” and “receiving a user's request for the desktop resource, selecting a first one of the desktop pools in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request”. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the receiving a user's request for the desktop resource, selecting a first one of the desktop pools in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request constitutes mere data collection. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” and receiving a user's request for the desktop resource, selecting a first one of the desktop pools in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Further, receiving a user's request for the desktop resource, selecting a first one of the desktop pools in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request constitutes mere data collection. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 46-61 and 63-78, the claims recite features which only further describe the abstract idea itself. Therefore, claims 46-61 and 63-78 does not include features that amount to significantly more than that idea.
As per claim 79, and similarly for claim 86, the claim recites, in part, a method for a method for managing at least one computational resource…comprising (a) identifying a plurality of desktop pools associated with the VDI for allocating the at least one computational resource; (b) for each of the desktop pools, determining at least one of a revenue or an expense for allocating the at least one computational resource; and (c) determining whether to clone, suspend or terminate each desktop pool in the VDI based at least in part on the associated revenue and/or expense. The concept described in claim 79, and similarly in claim 86, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 79, and similarly in claim 86, of allocating resources and determining actions based revenue/expense is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools”. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools”. The “at least one computational resource” in a “virtual desktop infrastructure (VDI)” comprising a plurality of “desktop pools” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 80-85 and 87-92, the claims recite features which only further describe the abstract idea itself. Therefore, claims 80-85 and 87-92 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 6-11, 17-18, 22, 26-33, 39-40, 44, 47-48, and 64-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while also being rewritten to overcome the 35 U.S.C. 101 rejection as applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, 23, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (U.S. 2012/0089980) (Hereinafter Sharp) in view of Chawla et al. (U.S. 2010/0070978) (Hereinafter Chawla), and further in view of Reque et al. (U.S. 2016/0164797) (Hereinafter Reque).
As per claim 1, Sharp discloses a method of managing at least one computational resource in a virtual desktop infrastructure (VDI) comprising a pool (see for example Sharp, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) platform; paragraph [0080]. The environment is a pooled VDI environment with users allocated virtual machines from a pool of virtual machines; paragraph [0003]), the method comprising:
(a) receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first pool (see for example Sharp, this limitation is disclosed such that for a user that is logged into a virtual machine from the pool, utilization metrics are recorded against the particular user for resources including processor utilization, memory utilization, bandwidth utilization, etc.; paragraph [0003]).
Although Sharp discloses a method of managing at least one computational resource in a virtual desktop infrastructure (VDI) comprising a pool, the method comprising: (a) receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first pool, Sharp does not explicitly teach that there are a plurality of desktop pools.
However, Chawla discloses a plurality of desktop pools (see for example Chawla, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) system that provides a plurality of desktop pools; paragraphs [0002], [0014]).
Sharp in view of Chawla is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp by providing desktop pools as taught by Chawla because it would enhance the teaching of Sharp with an effective means of being able to group desktops and users together based on similar software and computing needs (as suggested by Chawla, see for example paragraph [0002]).
Although Sharp in view of Chawla discloses receiving a collection of utilization records for a user utilizing a desktop resource supported by the at least one computational resource in a first one of the desktop pools, Sharp in view of Chawla does not explicitly teach each utilization record corresponding to a utilization rate of at least one computational resource by a user; and augmenting or reducing an allocation of the at least one computational resource to the desktop resource utilized by the user based at least in part on the utilization rates.
However, Reque discloses each utilization record corresponding to a utilization rate of at least one computational resource by a user (see for example Reque, this limitation is disclosed such that a virtual compute system monitors and logs information related to the amount of resources allocated to user code; paragraph [0023]. The resources are provided to users; paragraphs [0008]-[0008]); and 
augmenting or reducing an allocation of the at least one computational resource to the desktop resource utilized by the user based at least in part on the utilization rates (see for example Reque, this limitation is disclosed such that amount of allocated resources increased or decreased (i.e. augmenting or reducing) depending on over-utilization and under-utilization; paragraph [0023]).
Sharp in view of Chawla is analogous art with Reque because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla by changing user resource allocation based on utilization as taught by Reque because it would enhance the teaching of Sharp in view of Chawla with an effective means of improving utilization of available compute capacity (as suggested by Reque, see for example paragraph [0053]).
As per claim 13, Sharp in view of Chawla, further in view of Reque discloses the method of claim 1, wherein the at least one computational resource comprises at least one of a CPU, a memory or a storage supporting the desktop resource (see for example Sharp, this limitation is disclosed such that resources include processor and memory; paragraph [0003])).
As per claim 14, Sharp in view of Chawla, further in view of Reque discloses the method of claim 1, wherein the allocation of the at least one computational resource to the desktop resource is augmented or reduced based at least in part on the utilization rate at or above an average utilization rate (see for example Reque, this limitation is disclosed such that amount of allocated resources increased or decreased (i.e. augmenting or reducing) depending on over-utilization and under-utilization; paragraph [0023]. Utilization includes an average request volume of the user; paragraph [0054]).
Regarding claim 23, it is a system claim having similar limitations cited in claim 1.    Thus, claim 23 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 35, it is a system claim having similar limitations cited in claim 13.    Thus, claim 35 is also rejected under the same rationales as cited in the rejection of claim 13.
Regarding claim 36, it is a system claim having similar limitations cited in claim 14.    Thus, claim 36 is also rejected under the same rationales as cited in the rejection of claim 14.

Claims 2-3, 12, 24-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), and further in view of Reque (U.S. 2016/0164797), claims 2-3 and 12 as applied to claim 1 above, claims 24-25 and 34 as applied to claim 23 above, and further in view of Boyapalle et al. (U.S. 2017/0257303) (Hereinafter Boyapalle).
As per claim 2, Sharp in view of Chawla, further in view of Reque discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach organizing collected utilization records into percentiles and determining therefrom the utilization rate at or above a designated percentile; and augmenting or reducing the allocation of the at least one computational resource to the desktop resource utilized by the user based at least in part on the utilization rate at or above the designated percentile.
However, Boyapalle discloses organizing collected utilization records into percentiles and determining therefrom the utilization rate at or above a designated percentile (see for example Boyapalle, this limitation is disclosed such that gathering records and recorded performance measurements occurs; paragraph [0031]. Recordings of memory or CPU usage of a client (user) system are taken; paragraph [0138]. A distribution of performance metrics is taken as percentiles; paragraphs [0153], [0166]. Analysis of performance characteristic data metrics is used to determine over-consumption of a resource if the metrics is at or above a threshold deviation percentile; paragraph [0170]); and
augmenting or reducing the allocation of the at least one computational resource to the desktop resource utilized by the user based at least in part on the utilization rate at or above the designated percentile (see for example Boyapalle, this limitation is disclosed such that in the event of over-consumption of a resource as indicated by a data metric at or above a percentile, resource utilization by the client is limited by throttling or limiting access to resources (i.e. augmenting or reducing the allocation of the at least one computational resource”); paragraph [0170]).
Sharp in view of Chawla, further in view of Reque is analogous art with Boyapalle because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque by using utilization metric percentiles as taught by Boyapalle because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque with an effective means of detecting and generating an action in response to intensive resource over-consumption (as suggested by Boyapalle, see for example paragraph [0170]).
As per claim 3, Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle discloses the method of claim 2, further comprising: 
computing a target size of the at least one computational resource supporting the desktop resource for the user based at least in part on the utilization rate at or above the designated percentile (see for example Boyapalle, this limitation is disclosed such that gathering records and recorded performance measurements occurs; paragraph [0031]. Recordings of memory or CPU usage of a client (user) system are taken; paragraph [0138]. A distribution of performance metrics is taken as percentiles; paragraphs [0153], [0166]. Analysis of performance characteristic data metrics is used to determine over-consumption of a resource if the metrics is at or above a threshold deviation percentile; paragraph [0170]); and
determining whether to augment or reduce the allocation based on the target size (see for example Boyapalle, this limitation is disclosed such that in the event of over-consumption of a resource as indicated by a data metric at or above a percentile, resource utilization by the client is limited by throttling or limiting access to resources (i.e. augmenting or reducing the allocation of the at least one computational resource”); paragraph [0170]).
As per claim 12, Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle discloses the method of claim 2, wherein the designated percentile is the 95th percentile (see for example Boyapalle, this limitation is disclosed such that deviation threshold may be 95% (i.e. “designated percentile is the 95th percentile”); paragraphs [0155], [0170]).
Regarding claim 24, it is a system claim having similar limitations cited in claim 2.    Thus, claim 24 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 25, it is a system claim having similar limitations cited in claim 3.    Thus, claim 25 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 34, it is a system claim having similar limitations cited in claim 12.    Thus, claim 34is also rejected under the same rationales as cited in the rejection of claim 12.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), further in view of Reque (U.S. 2016/0164797), further in view of Boyapalle (U.S. 2017/0257303) as applied to claims 3 and 25 above, respectively, and further in view of Chinnam et al. (U.S. 10,754,696) (Hereinafter Chinnam).
As per claim 4, Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle discloses the method of claim 3 (see rejection of claim 3 above), but does not explicitly teach computing the target size of the at least one computational resource based at least in part on a target utilization rate set by the user.
However, Chinnam discloses teach computing the target size of the at least one computational resource based at least in part on a target utilization rate set by the user (see for example Chinnam, this limitation is disclosed such that users set utilization rates through user policies, used for determining resource thresholds; col.6 lines {18}-{37}).
Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle is analogous art with Chinnam because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle by using user policies for resource thresholds as taught by Chinnam because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle with an effective means of dynamic load balancing that can be modified by a user (as suggested by Chinnam, see for example col.6 lines {18}-{37}).
Regarding claim 26, it is a system claim having similar limitations cited in claim 4.    Thus, claim 26 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), further in view of Reque (U.S. 2016/0164797), further in view of Boyapalle (U.S. 2017/0257303) as applied to claims 3 and 25 above, respectively, and further in view of Engle et al. (U.S. 2014/0137110) (Hereinafter Engle).
As per claim 5, Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle, discloses the method of claim 3 (see rejection of claim 3 above), further disclosing a plurality of desktop pools (see for example Chawla, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) system that provides a plurality of desktop pools; paragraphs [0002], [0014]), but does not explicitly teach the limitations wherein a pool is supported by an allocation of the at least one computational resource, the method further comprising: comparing the allocation of the at least one computational resource supporting the pool to a target size; and determining whether to augment or reduce the allocation of the at least one computational resource based on the comparison.
However, Engle discloses the limitations wherein a pool is supported by an allocation of the at least one computational resource (see for example Engle, this limitation is disclosed such that resources for a pool are allocated to one or more virtual machines; paragraph [0009]), the method further comprising: 
comparing the allocation of the at least one computational resource supporting the pool to a target size (see for example Engle, this limitation is disclosed such that resource usage is compared to a target of allocated resources; paragraph [0011]); and 
determining whether to augment or reduce the allocation of the at least one computational resource based on the comparison (see for example Engle, this limitation is disclosed such that resource allocation is increased or decreased based on the comparison; paragraph [0011]).
Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle, is analogous art with Engle because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle by reallocating based on a comparison as taught by Engle because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque, further in view of Boyapalle with an effective means of providing capacity reclamation of resources (as suggested by Engle, see for example paragraph [0010]).
Regarding claim 27, it is a system claim having similar limitations cited in claim 5.    Thus, claim 27 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 15-16 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), and further in view of Reque (U.S. 2016/0164797) as applied to claims 1 and 23 above, respectively, and further in view of Wang, Feng (U.S. 2014/0344810) (Hereinafter Wang).
As per claim 15, Sharp in view of Chawla, further in view of Reque discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach upon determining that more than a predetermined number of the desktop pools have utilization rates exceeding a first predetermined threshold, scaling up the desktop pools in the VDI.
However, Wang discloses upon determining that more than a predetermined number of the desktop pools have utilization rates exceeding a first predetermined threshold, scaling up the desktop pools in the VDI (see for example Wang, this limitation is disclosed such that in a system managing a plurality of VM Clusters (at least a Cluster1 and Cluster2, paragraph [0052]), if an average utilization rate of a cluster is greater than a threshold, a capacity expansion occurs; paragraphs [0198], [0205]).
Sharp in view of Chawla, further in view of Reque is analogous art with Wang because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque by increasing cluster capacity as taught by Wang because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque with an effective means of ensuring clusters (i.e. pools) can process requests while meeting QoS (as suggested by Wang, see for example paragraph [0205]).
As per claim 16, Sharp in view of Chawla, further in view of Reque, further in view of Wang discloses method of claim 15, further comprising: 
selecting (i) at least one of the existing desktop pools to be cloned or (ii) at least one new desktop pool to be provisioned for additionally allocating the at least one computational resource (see for example Chawla, this limitation is disclosed such that there is a procedure for selecting a pool which is going to be provisioned with VM clones; paragraphs [0046], [0050]); and 
cloning the selected at least one of the existing desktop pools or provisioning the selected at least one new desktop pool (see for example Chawla, this limitation is disclosed such that the pool is created and the VM clones provisioned; paragraphs [0046], [0050]).
Regarding claim 37, it is a system claim having similar limitations cited in claim 15.    Thus, claim 37 is also rejected under the same rationales as cited in the rejection of claim 15.
Regarding claim 38, it is a system claim having similar limitations cited in claim 16.    Thus, claim 38 is also rejected under the same rationales as cited in the rejection of claim 16.

Claims 19-20 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), and further in view of Reque (U.S. 2016/0164797), further in view of Wang (U.S. 2014/0344810) as applied to claims 15 and 37 above, respectively, and further in view of Karumbunathan et al. (U.S. 10,917,471) (Hereinafter Karumbunathan).
As per claim 19, Sharp in view of Chawla, further in view of Reque, further in view of Wang discloses the method of claim 15, further disclosing a desktop pool (see for example Chawla, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) system that provides a plurality of desktop pools; paragraphs [0002], [0014]), but does not explicitly teach resizing a viewpod in the VDI to provide at least one additional pool.
However, Karumbunathan discloses resizing a viewpod in the VDI to provide at least one additional pool (see for example Karumbunathan, this limitation is disclosed such that in a virtual desktop infrastructure (col.39 lines {13}-{28}), a pod (i.e. claimed “viewpod”) is stretched (i.e. claimed “resizing”) to include more than a single storage system (i.e. “at least one additional pool”); col.102 lines {43}-{51}).
Sharp in view of Chawla, further in view of Reque, further in view of Wang is analogous art with Karumbunathan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque, further in view of Wang by stretching a pod as taught by Karumbunathan because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque, further in view of Wang with an effective means of dynamic scaling of resources (as suggested by Karumbunathan, see for example col.39 lines {13}-{28}).
As per claim 20, Sharp in view of Chawla, further in view of Reque, further in view of Wang, further in view of Karumbunathan discloses the method of claim 15, further comprising: upon determining that more than a predetermined number of the desktop pools have utilization rates below a second predetermined threshold, scaling down the desktop pools in the VDI (see for example Reque, this limitation is disclosed such that amount of allocated resources increased or decreased (i.e. augmenting or reducing) depending on over-utilization and under-utilization; paragraph [0023]).
Regarding claim 41, it is a system claim having similar limitations cited in claim 19.    Thus, claim 41 is also rejected under the same rationales as cited in the rejection of claim 19.
Regarding claim 42, it is a system claim having similar limitations cited in claim 20.    Thus, claim 42 is also rejected under the same rationales as cited in the rejection of claim 20.

Claims 21 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (U.S. 2012/0089980) in view of Chawla (U.S. 2010/0070978), further in view of Reque (U.S. 2016/0164797), further in view of Wang (U.S. 2014/0344810), further in view of Karumbunathan (U.S. 10,917,471) as applied to claims 20 and 43 above, respectively, and further in view of Sulcer et al. (U.S. 2021/0026679) (Hereinafter Sulcer).
As per claim 21, Sharp in view of Chawla, further in view of Reque, further in view of Wang, further in view of Karumbunathan discloses the method of claim 20 (see rejection of claim 20 above), but does not explicitly teach selecting at least one of the existing desktop pools to be suspended or terminated, and suspending or terminating the selected at least one of the desktop pools.
 However, Sulcer discloses selecting at least one of the existing desktop pools to be suspended or terminated (see for example Sulcer, this limitation is disclosed such that a desktop recover point for a desktop pool is selected; paragraph [0019]); and 
suspending or terminating the selected at least one of the desktop pools (see for example Sulcer, this limitation is disclosed such that creation of a recovery point for a secondary desktop pool is suspended, and the secondary pool is deactivated; paragraph [0019]).
Sharp in view of Chawla, further in view of Reque, further in view of Wang, further in view of Karumbunathan is analogous art with Sulcer because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sharp in view of Chawla, further in view of Reque, further in view of Wang, further in view of Karumbunathan by selecting and suspending a recovery point of a desktop pool as taught by Sulcer because it would enhance the teaching of Sharp in view of Chawla, further in view of Reque, further in view of Wang, further in view of Karumbunathan with an effective means of managing datacenters (as suggested by Sulcer, see for example paragraph [0019]).
Regarding claim 43, it is a system claim having similar limitations cited in claim 21.    Thus, claim 43 is also rejected under the same rationales as cited in the rejection of claim 21.

Claims 45, 50, 52, 55-58, 61-62, 67, 69, 72-75, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti et al. (U.S. 2021/0103644) (Hereinafter Madishetti) in view of Chawla (U.S. 2010/0070978).
As per claim 45, Madishetti discloses a method of managing at least one computational resource in a virtual desktop infrastructure (VDI) comprising a desktop pool (see for example Madishetti, this limitation is disclosed such that there is a virtual desktop cloud infrastructure system; paragraph [0026]. The system provided for allocating resources; paragraph [0019]. There is a pool of virtual desktops; paragraph [0055]), the method comprising:
(a) defining a plurality of time slots, each time slot having a start time and an end time (see for example Madishetti, this limitation is disclosed such that a model is constructed with a start time and end time for user connection periods; paragraph [0049]); 
(b) for each of a plurality of users utilizing a desktop resource supported by the at least one computational resource in the desktop pool, learning a user-specific utilization pattern associated with the at least one computational resource in at least one of the time slots (see for example Madishetti, this limitation is disclosed such that the model builds a separate profile for each user based on their working patterns; paragraph [0019]. The profile predicts the active time period with start time and end time for a user; paragraph [0049]); 
(c) upon receiving a user's request for the desktop resource, selecting a first one of the desktops in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request (see for example Madishetti, this limitation is disclosed such that the predicted active time period is sent to a client application and used to connect directly to a virtual desktop known to already be activated based on the desktop management systems use of the same information; paragraph [0049]); and
(d) allocating the at least one computational resource from the selected first one of the desktops to the user (see for example Madishetti, this limitation is disclosed such that a specific virtual machine is allocated to the user; paragraph [0045]. The virtual machines are desktop virtual machine resources shared by the users; paragraph [0049]).
Although Madishetti discloses a method of managing at least one computational resource in a virtual desktop infrastructure (VDI) comprising a desktop pool, the method comprising: (b) for each of a plurality of users utilizing a desktop resource supported by the at least one computational resource in the desktop pool, learning a user-specific utilization pattern associated with the at least one computational resource in at least one of the time slots, (c) upon receiving a user's request for the desktop resource, selecting a first one of the desktops in the VDI based at least in part the learned user-specific utilization patterns and time associated with the user's request, and (d) allocating the at least one computational resource from the selected first one of the desktops to the user, Madishetti does not explicitly teach that there are a plurality of desktop pools, and selecting a desktop pool.
However, Chawla discloses a plurality of desktop pools (see for example Chawla, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) system that provides a plurality of desktop pools; paragraphs [0002], [0014]); and
selecting a desktop pool (see for example Chawla, this limitation is disclosed such that a pool manager selects when provisioning for multiple desktop pools; paragraph [0034]).
Madishetti in view of Chawla is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti by providing desktop pools as taught by Chawla because it would enhance the teaching of Madishetti with an effective means of being able to group desktops and users together based on similar software and computing needs (as suggested by Chawla, see for example paragraph [0002]).
As per claim 50, Madishetti in view of Chawla discloses the method of claim 45, wherein each user-specific utilization pattern is learned by collecting and analyzing a plurality of utilization records associated with the user utilizing the desktop resource supported by the at least one computational resource over a predetermined time (see for example Madishetti, this limitation is disclosed such that user profile is constructed based on usage patterns collected from a user over an active time; paragraph [0049]).
As per claim 52, Madishetti in view of Chawla discloses the method of claim 45, further comprising: classifying the learned utilization patterns in each of the time slots into a plurality of regions; and upon receiving the user's request, identifying a user's region, wherein the first one of the desktop pools is selected further based at least in part on the learned utilization patterns classified in the user's region (see for Madishetti, this limitation is disclosed such that users are grouped by geographic regions; paragraph [0048]).
As per claim 55, Madishetti in view of Chawla disclose the method of claim 45, further comprising: 
upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools exceeds a predetermined threshold, selecting at least one of the plurality of desktop pools to be cloned for additionally allocating the at least one computational resource (see for example Chawla, this limitation is disclosed such that cloning occurs as part of automatic rebalancing using thresholds; Table 1 and associated text, paragraphs [0026]-[0027]); and
cloning the selected at least one of the desktop pools (see for example Chawla, this limitation is disclosed such that clones are created; paragraph [0029]).
As per claim 56, Madishetti in view of Chawla disclose the method of claim 55, further comprising: determining at least one of a revenue or an expense associated with each of the plurality of the desktop pools; and selecting the at least one of the plurality of desktop pools to be cloned based at least in part on the associated revenue and/or expense (see for example Chawla, this limitation is disclosed such that overall cost is considered in creating the VMs (i.e. cloning pools); paragraphs [0037], [0039]).
As per claim 57, Madishetti in view of Chawla discloses the method of claim 45, further comprising: upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools exceeds a predetermined threshold, selecting at least one new desktop pool to be provisioned for additionally allocating the at least one computational resource; and provisioning the selected at least one new desktop pool (see for example Chawla, this limitation is disclosed such that there is a procedure for selecting a pool which is going to be provisioned with VM clones. The pool is created and the VM clones provisioned; paragraphs [0046], [0050]).
As per claim 58, Madishetti in view of Chawla discloses the method of claim 57, further comprising: determining at least one of a revenue or an expense associated with each of a plurality of new desktop pools; and selecting the at least one new desktop pool to be provisioned based at least in part on the associated revenue and/or expense (see for example Chawla, this limitation is disclosed such that overall cost is considered in creating the VMs (i.e. provisioning); paragraphs [0037], [0039]).
As per claim 61, Madishetti in view of Chawla discloses the method of claim 45, wherein the at least one computational resource comprises at least one of a CPU, a memory or a storage supporting the desktop pools (see for example Chawla, this limitation is disclosed such that VDI resources include compute resources, memory, network, and storage; paragraph [0002]).
Regarding claim 62, it is a system claim having similar limitations cited in claim 45.    Thus, claim 62 is also rejected under the same rationales as cited in the rejection of claim 45.
Regarding claim 67, it is a system claim having similar limitations cited in claim 50.    Thus, claim 67 is also rejected under the same rationales as cited in the rejection of claim 50.
Regarding claim 69, it is a system claim having similar limitations cited in claim 52.    Thus, claim 69 is also rejected under the same rationales as cited in the rejection of claim 52.
Regarding claim 72, it is a system claim having similar limitations cited in claim 55.    Thus, claim 72 is also rejected under the same rationales as cited in the rejection of claim 55.
Regarding claim 73, it is a system claim having similar limitations cited in claim 56.    Thus, claim 73 is also rejected under the same rationales as cited in the rejection of claim 56.
Regarding claim 74, it is a system claim having similar limitations cited in claim 57.    Thus, claim 74 is also rejected under the same rationales as cited in the rejection of claim 57.
Regarding claim 75, it is a system claim having similar limitations cited in claim 58.    Thus, claim 75 is also rejected under the same rationales as cited in the rejection of claim 58.
Regarding claim 78, it is a system claim having similar limitations cited in claim 61.    Thus, claim 78 is also rejected under the same rationales as cited in the rejection of claim 61.

Claims 46 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978) as applied to claims 45 and 62 above, respectively, and further in view of Morgan, Christopher Edwin (U.S. 2012/0311154) (Hereinafter Morgan).
As per claim 46, Madishetti in view of Chawla discloses the method of claim 45 (see rejection of claim 45 above), but does not explicitly teach identifying one of the time slots to which the time associated with the user's request belongs, wherein the first one of the desktop pools is selected further based at least in part on the learned user-specific utilization patterns in the identified time slot.
However, Morgan discloses identifying one of the time slots to which the time associated with the user's request belongs, wherein the first one of the desktop pools is selected further based at least in part on the learned user-specific utilization patterns in the identified time slot (see for example Morgan, this limitation is disclosed such that consumption patterns of a set of users are aggregated over time periods; paragraph [0038]).
Madishetti in view of Chawla is analogous art with Morgan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla by using user consumption patterns as taught by Morgan because it would enhance the teaching of Madishetti in view of Chawla with an effective means of dealing with under-consumption and over-consumption (as suggested by Morgan, see for example paragraph [0038]).
Regarding claim 63, it is a system claim having similar limitations cited in claim 46.    Thus, claim 63 is also rejected under the same rationales as cited in the rejection of claim 46.

Claims 49 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978), further in view of Morgan (U.S. 2012/0311154) as applied to claims 46 and 63 above, respectively, and further in view of Agrawal et al. (U.S. 2014/0307640) (Hereinafter Agrawal).
As per claim 49, Madishetti in view of Chawla, further in view of Morgan discloses the method of claim 46 (see rejection of claim 46 above), but does not explicitly teach upon receiving the user's request, predicting a user utilization demand on the desktop resource supported by the at least one computational resource in the identified time slot, wherein the first one of the desktop pools is selected further based at least in part on the predicted user utilization demand.
However, Agrawal discloses upon receiving the user's request, predicting a user utilization demand on the desktop resource supported by the at least one computational resource in the identified time slot, wherein the first one of the desktop pools is selected further based at least in part on the predicted user utilization demand (see for example Agrawal, this limitation is disclosed such that resource management module maintains a history of utilization and predicts user demands in a future time-window; paragraph [0022]).
Madishetti in view of Chawla, further in view of Morgan is analogous art with Agrawal because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla, further in view of Morgan by predicting user demand in a time-window as taught by Agrawal because it would enhance the teaching of Madishetti in view of Chawla, further in view of Morgan with an dealing with unused capacity changes over time (as suggested by Agrawal, see for example paragraph [0022]).
Regarding claim 66, it is a system claim having similar limitations cited in claim 49.    Thus, claim 66 is also rejected under the same rationales as cited in the rejection of claim 49.

Claims 51 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978) as applied to claims 50 and 67 above, respectively, and further in view of Agrawal (U.S. 2014/0307640).
As per claim 51, Madishetti in view of Chawla discloses the method of claim 50 (see rejection of claim 50 above), but does not explicitly teach the limitation wherein the learned user-specific utilization pattern in each of the time slots is determined based on an average of the utilization records over the predetermined period of time in each of the time slots.
However, Agrawal discloses the limitation wherein the learned user-specific utilization pattern in each of the time slots is determined based on an average of the utilization records over the predetermined period of time in each of the time slots (see for example Agrawal, this limitation is disclosed such that based on the usage data collected (as well as the usage history, if available) predictions are made as to what the usage will be during the future time-window. The prediction can be done using forecasting techniques such as Auto-Regressive Integrated Moving Average (ARIMA) model based forecasting (i.e. an average of the utilization records); paragraph [0031]).
Madishetti in view of Chawla is analogous art with Agrawal because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla by predicting user demand in a time-window as taught by Agrawal because it would enhance the teaching of Madishetti in view of Chawla with an dealing with unused capacity changes over time (as suggested by Agrawal, see for example paragraph [0022]).
Regarding claim 68, it is a system claim having similar limitations cited in claim 51.    Thus, claim 68 is also rejected under the same rationales as cited in the rejection of claim 51.

Claims 53 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978) as applied to claims 45 and 62 above, respectively, and further in view of Wang (U.S. 2014/0344810).
As per claim 53, Madishetti in view of Chawla discloses the method of claim 45 (see rejection of claim 45 above), but does not explicitly teach upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools exceeds a predetermined threshold, selecting a second one, different from the first one, of the desktop pools; and allocating the at least one computational resource from the selected second one of the desktop pools to the user.
However, Wang discloses upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools exceeds a predetermined threshold, selecting a second one, different from the first one, of the desktop pools (see for example Wang, this limitation is disclosed such that in a system managing a plurality of VM Clusters (at least a Cluster1 and Cluster2, paragraph [0052]), if an average utilization rate of a cluster is greater than a threshold, a capacity expansion occurs; paragraphs [0198], [0205]. Another machine, which may be in a separate cluster, is selected; paragraph [0017]); and 
allocating the at least one computational resource from the selected second one of the desktop pools to the user (see for example Wang, this limitation is disclosed such that in a system managing a plurality of VM Clusters (at least a Cluster1 and Cluster2, paragraph [0052]), if an average utilization rate of a cluster is greater than a threshold, a capacity expansion occurs; paragraphs [0198], [0205]. Another machine, which may be in a separate cluster, is selected and started; paragraph [0017]).
Madishetti in view of Chawla is analogous art with Wang because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla by increasing cluster capacity as taught by Wang because it would enhance the teaching of Madishetti in view of Chawla with an effective means of ensuring clusters (i.e. pools) can process requests while meeting QoS (as suggested by Wang, see for example paragraph [0205]).
Regarding claim 70, it is a system claim having similar limitations cited in claim 53.    Thus, claim 70 is also rejected under the same rationales as cited in the rejection of claim 53.

Claims 54 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978), further in view of Wang (U.S. 2014/0344810) as applied to claims 53 and 70 above, respectively, and further in view of Zadka et al. (U.S. 2016/0182399) (Hereinafter Zadka).
As per claim 54, Madishetti in view of Chawla, further in view of Wang discloses the method of claim 53 (see rejection of claim 53 above), but does not explicitly teach the limitation wherein the utilization rate of the at least one computational resource supporting the second one of the desktop pool is below the predetermined threshold.
However, Zadka discloses the limitation wherein the utilization rate of the at least one computational resource supporting the second one of the desktop pool is below the predetermined threshold (see for example Zadka, this limitation is disclosed such that for moving servers from or to a second pool, a determination is made if the second pool will not exceed a specified latency; paragraphs [0031], [0033]).
Madishetti in view of Chawla, further in view of Wang is analogous art with Zadka because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla, further in view of Wang by managing pools under threshold as taught by Zadka because it would enhance the teaching of Madishetti in view of Chawla, further in view of Wang with an effective means of load balancing (as suggested by Zadka, see for example paragraph [0033]).
Regarding claim 71, it is a system claim having similar limitations cited in claim 54.    Thus, claim 71 is also rejected under the same rationales as cited in the rejection of claim 54.

Claims 59 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978) as applied to claims 45 and 62 above, respectively, and further in view of Karumbunathan (U.S. 10,917,471).
As per claim 59, Madishetti in view of Chawla further disclosing a desktop pool (see for example Chawla, this limitation is disclosed such that there is a virtual desktop infrastructure (VDI) system that provides a plurality of desktop pools; paragraphs [0002], [0014]), but does not explicitly teach upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools exceeds a predetermined threshold, resizing a viewpod in the VDI to provide at least one additional desktop pool.
However, Karumbunathan discloses upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the pools exceeds a predetermined threshold, resizing a viewpod in the VDI to provide at least one additional pool (see for example Karumbunathan, this limitation is disclosed such that in a virtual desktop infrastructure (col.39 lines {13}-{28}), a pod (i.e. claimed “viewpod”) is stretched (i.e. claimed “resizing”) to include more than a single storage system (i.e. “at least one additional pool”); col.102 lines {43}-{51}).
Madishetti in view of Chawla is analogous art with Karumbunathan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla by stretching a pod as taught by Karumbunathan because it would enhance the teaching of Madishetti in view Chawla with an effective means of dynamic scaling of resources (as suggested by Karumbunathan, see for example col.39 lines {13}-{28}).
Regarding claim 76, it is a system claim having similar limitations cited in claim 59.    Thus, claim 76 is also rejected under the same rationales as cited in the rejection of claim 59.

Claims 60 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Madishetti (U.S. 2021/0103644) in view of Chawla (U.S. 2010/0070978) as applied to claims 45 and 62 above, respectively, and further in view of Lui et al. (U.S. 2013/0080641) (Hereinafter Lui).
As per claim 60, Madishetti in view of Chawla discloses the method of claim 45 (see rejection of claim 45 above), but does not explicitly teach upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools is below a predetermined threshold, suspending or terminating the first one of the desktop pools.
	However, Lui discloses upon determining that a utilization rate of the at least one computational resource supporting the selected first one of the desktop pools is below a predetermined threshold, suspending or terminating the first one of the desktop pools (see for example Lui, this limitation is disclosed such that if a threshold state is breached (utilization rate below threshold), a task instance (pool) is a candidate for termination; paragraph [0739]).
Madishetti in view of Chawla is analogous art with Lui because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Madishetti in view of Chawla by terminating candidates based on a threshold as taught by Lui because it would enhance the teaching of Madishetti in view Chawla with an effective means of determining an instance that should be abandoned (as suggested by Lui, see for example paragraph [0739])
Regarding claim 77, it is a system claim having similar limitations cited in claim 60.    Thus, claim 77 is also rejected under the same rationales as cited in the rejection of claim 60.

Claims 79-80, 82, 84-85, 86-87, 89, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari et al. (U.S. 2019/0213027) (Hereinafter Bhandari) in view of Chen et al. (U.S. 9,900,264) (Hereinafter Chen), further in view of Rangayya et al. (U.S. 2016/0041837) (Hereinafter Rangayya), and further in view of Harris et al. (U.S. 2015/0242234) (Hereinafter Harris).
As per claim 79, Bhandari discloses a method of managing at least one computational resource in a virtual desktop infrastructure (VDI) (see for example Bhandari, this limitation is disclosed such that is a method of managing and allocating computing resources (i.e. claimed “at least one computational resource”) in a virtual desktop infrastructure (VDI); paragraph [0016]), the method comprising: 
identifying a plurality of desktop pools associated with the VDI for allocating the at least one computational resource (see for example Bhandari, this limitation is disclosed such that a usage analysis engine identifies a pool of virtual machines for which a predictive usage model should be generated; paragraph [0042]. The predictive usage model is used to allocated computing resources to the [identified] virtual machines; paragraph [0019]); 
for each of the desktop pools, allocating the at least one computational resource (see for example Bhandari, this limitation is disclosed such that allocation of resources to the VDI environment occurs; paragraph [0005]); and
Although Bhandari discloses for each of the desktop pools, allocating the at least one computational resource, Bhandari does not explicitly teach determining at least one of a revenue or an expense for allocating the at least one computational resource
However, Chen discloses determining at least one of a revenue or an expense for allocating the at least one computational resource (see for example Chen, this limitation is disclosed such that in a cloud computing service with virtual desktops (col.1 lines {14}-{25}), a resource tracker determines a cost (i.e. claimed “expense”) for providing allocated resources; col.5 line {60} – col.6 line {2}); and
Bhandari in view of Chen is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bhandari by considering cost of allocating resources as taught by Chen because it would enhance the teaching of Bhandari with an effective means of determining likelihood of using additional cloud resources generating revenue (as suggested by Chen, see for example col.2 line {59} – col.3 line {15}).
Bhandari in view of Chen does not explicitly teach determining whether to clone, suspend or terminate each desktop pool in a VDI.
However, Rangayya discloses determining whether to clone, suspend or terminate each desktop pool in a VDI (see for example Rangayya, this limitation is disclosed such that a desktop administration interface is used to deploy a full clone desktop pools of a VDI; paragraphs [0017]-[0019]).
Bhandari in view of Chen is analogous art with Rangayya because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bhandari in view of Chen by cloning desktop pools as taught by Rangayya because it would enhance the teaching of Bhandari in view of Chen with an effective means of automating patches and updates (as suggested by Rangayya, see for example paragraph [0019]).
Although Bhandari in view of Chen, further in view of Rangayya discloses determining whether to clone, suspend or terminate each desktop pool in a VDI, Bhandari in view of Chen, further in view of Rangayya does not explicitly teach determining whether to clone, suspend or terminate based at least in part on the associated revenue and/or expense.
However, Harris discloses determining whether to clone, suspend or terminate based at least in part on the associated revenue and/or expense (see for example Harris, this limitation is disclosed such that a virtual machine of a pool can be requested to be terminated if it will reduce overall cost; paragraph [0030]).
Bhandari in view of Chen, further in view of Rangayya is analogous art with Harris because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bhandari in view of Chen, further in view of Rangayya by terminating VMs of a pool based on cost as taught by Harris because it would enhance the teaching of Bhandari in view of Chen, further in view of Rangayya with an effective means of ensuring idle VMs in a pool of machines are removed prior to a next billing period (as suggested by Harris, see for example paragraph [0030]).
As per claim 80, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79, further comprising causing the desktop pools to be cloned, suspended or terminated in the VDI based on the determination in step (c) (see for example Harris, this limitation is disclosed such that a virtual machine of a pool is terminated; paragraph [0030]).
As per claim 82, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79 (see rejection of claim 79 above), further comprising, determining that the expense of a second one of the desktop pools is larger than the revenue thereof by a predetermined factor (see for example Chen, this limitation is disclosed such that in a cloud computing service with virtual desktops (col.1 lines {14}-{25}), a resource tracker determines a cost (i.e. claimed “expense”) for providing allocated resources; col.5 line {60} – col.6 line {2}).
Rangayya further discloses suspending or terminating the second one of the desktop pools (see for example Rangayya, this limitation is disclosed such that a desktop administration interface is used to deploy a full clone desktop pools of a VDI; paragraphs [0017]-[0019]).
As per claim 84, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79, wherein the computational resources comprise at least one of a CPU, a memory or a storage supporting the desktop pools (see for example Chen, this limitation is disclosed such that resources include storage; col.3 lines {39}-{65}).
As per claim 85, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79, wherein the revenue and/or expense associated with each of the desktop pools is determined based on an average of the revenue and/or expense over a predetermined period of time (see for example Chen, this limitation is disclosed such that an average difference of revenue is tracked for a period of time; col.7 lines {3}-{26}).
Regarding claim 86, it is a system claim having similar limitations cited in claim 79.    Thus, claim 86 is also rejected under the same rationales as cited in the rejection of claim 79.
Regarding claim 87, it is a system claim having similar limitations cited in claim 80.    Thus, claim 87 is also rejected under the same rationales as cited in the rejection of claim 80.
Regarding claim 89, it is a system claim having similar limitations cited in claim 82.    Thus, claim 89 is also rejected under the same rationales as cited in the rejection of claim 82.
Regarding claim 91, it is a system claim having similar limitations cited in claim 84.    Thus, claim 91 is also rejected under the same rationales as cited in the rejection of claim 84.
Regarding claim 92, it is a system claim having similar limitations cited in claim 85.    Thus, claim 92 is also rejected under the same rationales as cited in the rejection of claim 85.

Claims 81 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (U.S. 2019/0213027) in view of Chen (U.S. 9,900,264), further in view of Rangayya (U.S. 2016/0041837), further in view of Harris (U.S. 2015/0242234) as applied to claims 79 and 86 above, respectively and further in view of Chawla (U.S. 2010/0070978)
As per claim 81, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79 (see rejection of claim 79 above), but does not explicitly teach upon determining that the revenue of a first one of the desktop pools is larger than the expense thereof by a predetermined factor, cloning the first one of the desktop pools. 
However, Chawla discloses upon determining that the revenue of a first one of the desktop pools is larger than the expense thereof by a predetermined factor, cloning the first one of the desktop pools (see for example Chawla, this limitation is disclosed such that overall cost is considered in creating the VMs (i.e. cloning pools); paragraphs [0037], [0039])
Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris is analogous art with Chawla because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris by providing desktop pools as taught by Chawla because it would enhance the teaching of Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris with an effective means of being able to group desktops and users together based on similar software and computing needs (as suggested by Chawla, see for example paragraph [0002]).
Regarding claim 88, it is a system claim having similar limitations cited in claim 81.    Thus, claim 88 is also rejected under the same rationales as cited in the rejection of claim 81.

Claims 83 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (U.S. 2019/0213027) in view of Chen (U.S. 9,900,264), further in view of Rangayya (U.S. 2016/0041837), further in view of Harris (U.S. 2015/0242234) as applied to claims 79 and 86 above, respectively and further in view of Vladimirskiy et al. (U.S. 2018/0295033) (Hereinafter Vladimirskiy).
As per claim 83, Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris discloses the method of claim 79 (see rejection of claim 79 above), but does not explicitly teach the limitation wherein the revenue associated with each of the desktop pools is determined based at least in part on a unit price associated with the at least one computational resource and a quantity of the at least one computational resource allocated to one or more users.
	However, Vladimirskiy discloses the limitation wherein revenue associated with each of the desktop pools is determined based at least in part on a unit price associated with the at least one computational resource and a quantity of the at least one computational resource allocated to one or more users (see for example Vladimirskiy, this limitation is disclosed such that individual resource are released when not need and powered on when use is expected, based on pre-provisioning cost calculation; paragraphs [0011]-[0012]. Resources are used with creating desktop pools for VDI users; paragraph [0123]).
Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris is analogous art with Vladimirskiy because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris by calculating cost for resources of VDI pools as taught by Vladimirskiy because it would enhance the teaching of Bhandari in view of Chen, further in view of Rangayya, and further in view of Harris with an effective means of providing and autoscaling mechanism (as suggested by Vladimirskiy, see for example paragraph [0012]).
Regarding claim 90, it is a system claim having similar limitations cited in claim 83.    Thus, claim 90 is also rejected under the same rationales as cited in the rejection of claim 83.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196